       Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 1 of 15



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                             ENTERED
                                                                                                                    06/09/2021
                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    KATERRA INC., et al.,1                                            )   Case No. 21-31861 (DRJ)
                                                                      )
                              Debtors.                                )   (JointO\ AdministHUHG)
                                                                      )
                                                                      )                   
                                                                          Re: Docket No. __

                      INTERIM ORDER (I) AUTHORIZING
                 THE DEBTORS TO (A) CONTINUE TO OPERATE
              THEIR CASH MANAGEMENT SYSTEM AND MAINTAIN
          EXISTING BANK ACCOUNTS, (B) MAINTAIN EXISTING BUSINESS
        FORMS AND BOOKS AND RECORDS, AND (C) CONTINUE TO PERFORM
       INTERCOMPANY TRANSACTIONS AND (II) GRANTING RELATED RELIEF

             Upon the motion WKH³Motion´ 2 of the above-captioned debtors and debtors in possession

    FROOHFWLYHO\WKH³Debtors´ IRUWKHHQWU\RIDQLQWHULPRUGHU WKLV³Interim Order´ authorizing

the Debtors to (a) continue to operate their cash management system and maintain their existing

bank accounts, including honoring certain prepetition obligations related thereto and (b) continue

intercompany transactions and funding consistent with historical practice, as modified herein, all

as more fully set forth in the Motion; and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having found that this is

a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found that it may enter a

final order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§


1
      $FRPSOHWHOLVWRIHDFKRIWKH'HEWRUVLQWKHVHFKDSWHUFDVHVPD\EHREWDLQHGRQWKHZHEVLWHRIWKH'HEWRUV¶
      proposed claims and noticing agent at https://cases.primeclerk.com/katerra7KHORFDWLRQRI'HEWRU.DWHUUD,QF¶V
      principal place of business aQGWKH'HEWRUV¶VHUYLFHDGGUHVVLQWKHVHFKDSWHUFDVHVLV(DVW9LDGH9HQWXUD
      Scottsdale, Arizona 85258.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



                                                            1
    Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 2 of 15



1408 and 1409; and this Court having found that the relief requested in the Motion is in the best

LQWHUHVWVRIWKH'HEWRUV¶HVWDWHVWKHLUFUHGLWRUVDQGRWKHUSDUWLHVLQLQWHUHVWDQGWKLV&RXUWKDYLQJ

IRXQGWKDWWKH'HEWRUV¶QRWLFHRIWKH0RWLRQDQGRSSRUWXQLW\IRUDKHaring on the Motion were

appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court (the ³Hearing´ DQGWKLV&RXUWKDYLQJGHWHUPLQHGWKDWWKHOHJDODQG

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.     7KHILQDOKHDULQJ WKH³Final Hearing´ RQWKH0RWLRQshall be held on -XO\

2021, atS.m., prevailing Central Time. Any objections or responses to entry of a final order

on the Motion shall be filed on or before 4:00 p.m., prevailing Central Time, on -XO\ 2021. In

the event no objections to entry of the final order on the Motion are timely received, this Court

may enter such final order without need for the Final Hearing.

        2.      Subject to the limitations of this Interim Order, the Debtors are authorized, but not

directed, to: (a) continue using the Cash Management System in the ordinary course of business

and honor any prepetition obligations related to the use thereof; (b) designate, maintain, close, and

continue to use on an interim basis any or all of their existing Bank Accounts, including, but not

limited to, the Bank Accounts identified on Exhibit B attached to the Motion, in the names and

with the account numbers existing immediately before the Petition Date; (c) deposit funds in and

withdraw funds from the Bank Accounts by all usual means, including checks, electronic fund

transfers, ACH transfers, and other debits or electronic means; (d) treat their prepetition Bank

Accounts for all purposes as debtor in possession accounts; and (e) open new debtor-in-possession




                                                   2
    Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 3 of 15



Bank Accounts; provided that in the case of each of (a) through (e), such action is taken in the

ordinary course of business and consistent with prepetition practices; provided, further, that, up

and until the obligations under the DIP Facility3 are indefeasibly paid in full, the Debtors may open

or close a Bank Account during these chapter 11 cases only with the prior written consent of

SB Investment Advisors 8.  /LPLWHG WKH ³DIP Lender´  ZKLFK FRQVHQW VKDOO QRW EH

unreasonably withheld, conditioned, or delayed.

        3.       The Debtors are authorized to continue using, in their present form, the Business

Forms, as well as checks and other documents related to the Bank Accounts existing immediately

before the Petition Date, and maintain and continue using, in their present form, the Books and

Records; provided that once the Debtors have exhausted their existing stock of Business Forms,

they shall ensure that any new Business Forms are clearl\ODEHOHG³'HEWRULQ3RVVHVVLRQ´ as soon

as it is reasonably practicable to do so. To the extent the Debtors print any new checks or use any

HOHFWURQLF %XVLQHVV )RUPV WKH\ ZLOO LQFOXGH WKH GHVLJQDWLRQ ³'HEWRU LQ 3RVVHVVLRQ´ DQG WKH

corresponding bankruptcy number on all such checks within ten (10) days.

        4.       If any Bank Accounts existing as of the Petition Date are not in compliance with

section 345(b) of the Bankruptcy Code RUDQ\RIWKH867UXVWHH¶VUHTXLUHPHQWVRUJXLGHOLQHV

the Debtors shall have forty-five (45) days from the Petition Date, without prejudice to seeking an

additional extension, to come into compliance with section 345(b) of the Bankruptcy Code and

DQ\RIWKH867UXVWHH¶VUHTXLUHPHQWVRUJXLGHOLQHVprovided that nothing herein shall prevent

the Debtors or the U.S. Trustee from seeking further relief from the Court to the extent that an




3
    ³DIP Facility´ PHDQVWKH SURposed postpetition financing under the 'HEWRUV¶ Emergency Motion for Entry of
    Interim and Final Orders (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Granting Liens and
    Providing Claims with Superpriority Administrative Expense Status, (C) Modifying the Automatic Stay,
    (D) Scheduling a Final Hearing, and (E) Granting Related Relief.



                                                       3
    Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 4 of 15



agreement cannot be reached; provided, further, that, up and until the obligations under the DIP

Facility are indefeasibly paid in full, the Debtors may make changes to the existing Cash

Management System under this paragraph only with the prior written consent of the DIP Lender,

which consent shall not be unreasonably withheld, conditioned, or delayed. The Debtors may

obtain a further extension of the period referenced above by entering into a written stipulation with

WKH 86 7UXVWHH DQG ILOLQJ VXFK VWLSXODWLRQ RQ WKH &RXUW¶V GRFNHW ZLWKRXW WKH QHHG IRU IXUWKHU

Court order.

        5.      The relief granted in this Interim Order is extended to any new bank account opened

by the Debtors subject to the terms of this Interim Order, in the ordinary course of business after

WKHGDWHKHUHRIZKLFKDFFRXQWVKDOOEHGHHPHGD³%DQN$FFRXQW´DQGWRWKHEDQNDWZKLFKVXFK

account is opened, which bank shall be GHHPHGD³&DVK0DQDJHPHQW%DQN´

        6.      The Debtors are authorized to open new bank accounts so long as (a) any such new

DFFRXQW LV ZLWK RQH RI WKH 'HEWRUV¶ H[LVWLQJ &DVK 0DQDJHPHQW %DQNV RU ZLWK D EDQN WKDW LV

(i) insured with the FDIC or the Federal Savings and Loan Insurance Corporation, (ii) designated

as an authorized depository by the U.S. Trustee, and (iii) with a bank that agrees to be bound by

the terms of this Interim Order, (b) the Debtors provide notice to the U.S. Trustee and any statutory

committee appointed in these chapter 11 cases; provided that all such accounts opened by any of

the Debtors on or after the Petition Date at any bank shall, for purposes of this Interim Order, be

deemed a Bank Account as if it had been listed on Exhibit B attached to the Motion; provided,

further, that, up and until the obligations under the DIP Facility are indefeasibly paid in full, the

Debtors may open new bank accounts under this paragraph only with the prior written consent of

the DIP Lender, which consent shall not be unreasonably withheld, conditioned, or delayed.




                                                      4
    Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 5 of 15



       7.      Nothing contained herein shall prevent the Debtors from closing, with the prior

written consent of the DIP Lender, which consent shall not be unreasonably withheld, conditioned,

or delayed, up and until the obligations under the DIP Facility are indefeasibly paid in full, any

Bank Accounts as they may deem necessary and appropriate, to the extent consistent with any

RUGHUVRIWKLV&RXUWUHODWLQJWKHUHWRDQ\UHOHYDQWEDQNLVDXWKRUL]HGWRKRQRUWKH'HEWRUV¶UHTXHVWV

to close such Bank Accounts, and the Debtors shall provide reasonable prior written notice of the

closure of any account to the U.S. Trustee and any statutory committee appointed in these chapter

11 cases.

       8.      Those certain prepetition deposit, cash management, and treasury services

agreements, if any, existing between the Debtors and the Cash Management Banks shall continue

to govern the postpetition cash management relationship between the Debtors and the Cash

Management Banks and, subject to applicable bankruptcy or other law, all of the provisions of

such agreements, including the termination, fee provisions, rights, benefits, offset rights, and

remedies afforded under such agreements shall remain in full force and effect absent further order

of the Court or, with respect to any such agreement with any Cash Management Bank (including,

for the avoidance of doubt, any rights of a Cash Management Bank to use funds from the Bank

Accounts to remedy any overdraft of another Bank Account to the extent permitted under the

applicable deposit agreement), unless the Debtors and such Cash Management Bank agree

otherwise in the ordinary course of business consistent with prepetition practices (provided that

any such changes are in accordance with the terms of this Interim Order, and are made, up and

until the obligations under the DIP Facility are indefeasibly paid in full, with the prior written

consent of the DIP Lender, which consent shall not be unreasonably withheld, conditioned, or




                                                  5
    Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 6 of 15



delayed), and any other legal rights and remedies afforded to the Cash Management Banks under

applicable law shall be preserved, subject to applicable bankruptcy law.

       9.        Except as otherwise expressly provided in this Interim Order and only to the extent

sufficient funds are available in each applicable Bank Account, all Cash Management Banks at

which the Bank Accounts are maintained are authorized to continue to administer the Bank

Accounts as accounts of the Debtors as debtors in possession, without interruption and in the

ordinary course of business consistent with prepetition practices, and to receive, process, honor,

and pay, to the extent of available funds, any and all checks, drafts, wire transfers, and ACH and

other transfers issued, whether before or after the Petition Date, including any transfers drawn on

the Bank Accounts after the Petition Date by the holders or makers thereof, as the case may be;

provided that the Debtors will instruct the Cash Management Banks as to which checks, drafts,

wire, or other transfers (excluding any wire transfers or ACH transactions that the

Cash Management Banks are obligated to settle), or other items presented, issued, or drawn, shall

not be honored. Except for those checks, drafts, wires, or other ACH transfers that are authorized

or required to be honored under an order of the Court, no Debtor shall instruct or request any Cash

Management Bank to pay or honor any check, draft, or other payment item issued on a Bank

Account prior to the Petition Date but presented to such Cash Management Bank for payment after

the Petition Date. All such banks and financial insWLWXWLRQVDUHDXWKRUL]HGWRUHO\RQWKH'HEWRUV¶

designation of any particular check or electronic payment request as approved by this

Interim Order.

       10.       7KH&DVK0DQDJHPHQW%DQNVDUHDXWKRUL]HGWRGHELWWKH'HEWRUV¶DFFRXQWVLQWKH

ordinary course of business without the need for further order of this Court for: (a) all checks

drawQ RQ WKH 'HEWRUV¶ DFFRXQWV WKDW DUH FDVKHG DW VXFK &DVK 0DQDJHPHQW %DQN¶V FRXQWHUV RU




                                                  6
    Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 7 of 15



H[FKDQJHGIRUFDVKLHU¶VFKHFNVE\WKHSD\HHVWKHUHRISULRUWRWKH Petition Date; (b) all checks or

RWKHULWHPVGHSRVLWHGLQRQHRIWKH'HEWRUV¶DFFRXQWVZLWKVXFK&DVK0DQDJHPHQW%DQNprior to

the Petition Date that have been dishonored or returned unpaid for any reason, together with any

fees and costs in connection therewith, to the same extent the Debtor was responsible for such

items prior to the Petition Date; and (c) all undisputed prepetition amounts outstanding as of the

date hereof, if any, owed to any Cash Management Bank as service charges for the maintenance

of the Cash Management System.

       11.     Subject to the terms set forth herein, any bank, including the Cash Management

Banks, may rely upon the representations of the Debtors with respect to whether any check, draft,

wire payment or other transfer drawn or issued by the Debtors prior to the Petition Date should be

honored pursuant to any order of this Court, and no bank that honors any such prepetition payment

drawn on any account that is the subject of this Interim Order (a) at the direction of the Debtors,

(b) in a good-faith belief that this Court has authorized such prepetition check or item to be

honored, or (c) as a result of a mistake made despite implementation of reasonable customary

handling procedures, shall be deemed to be nor shall be liable to the Debtors, their estates, or any

other party on account of such prepetition check or other item being honored postpetition, or

otherwise deemed to be in violation of this Interim Order.

       12.     All banks maintaining any of the Bank Accounts that are provided with notice of

this Interim Order shall not honor or pay any bank payments drawn on the Bank Accounts or

otherwise issued before the Petition Date for which the Debtors specifically issue stop payment

orders in accordance with the documents governing such Bank Accounts. The Cash Management

Banks may rely, without a duty of inquiry, upon the failure of the Debtors to issue a stop payment




                                                 7
    Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 8 of 15



order with respect to any item, whether such item is issued prepetition or postpetition, as a direction

by the Debtors that such item be paid.

       13.      Subject to compliance with the DIP Order, the Debtors are authorized, but not

directed, to issue postpetition checks, or to effect postpetition fund transfer requests, in

replacement of any checks or fund transfer requests that are dishonored as a consequence of these

chapter 11 cases with respect to prepetition amounts that are authorized to be paid under an order

of the Court.

       14.      Any banks, including the Cash Management Banks, are further authorized to honor

WKH'HEWRUV¶GLUHFWLRQVZLWKUHVSHFWWRWKHRSHQLQJDQGFORVLQJRIany Bank Account and accept

DQGKROGRULQYHVWWKH'HEWRUV¶IXQGVLQDFFRUGDQFHZLWKWKH'HEWRUV¶LQVWUXFWLRQVprovided that

the Cash Management Banks shall not have any liability to any party for relying on such

representations to the extent such reliance otherwise complies with applicable law.

       15.      Except as otherwise provided in this Interim Order, the Cash Management Banks

are authorized to charge, and the Debtors are authorized, but not directed, to pay, honor, or allow

prepetition and postpetition Bank Fees, whether such items were deposited prepetition or

postpetition, to the Bank Accounts in the ordinary course of business consistent with prepetition

practices. Any such postpetition Bank Fees that are not so paid shall be entitled to priority as

administrative expenses pursuant to section 503(b)(1) of the Bankruptcy Code.

       16.      The Debtors are authorized, but not directed, to continue the Fuel Cards in the

ordinary course of business consistent with prepetition practices and pay any postpetition amounts

due on account of the Fuel Cards.

       17.      The Debtors are authorized, but not directed, to honor prepetition and postpetition

Subcontractor Payments in the ordinary course of business consistent with historical practice.




                                                  8
    Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 9 of 15



        18.     The Debtors are authorized, but not directed, to continue operating the Joint

Checking Agreements in the ordinary course of business consistent with historical practice.

        19.     The Debtors are authorized, but not directed, to continue Intercompany

Transactions, pay Intercompany Claims, and to take any actions related thereto so long as such

Intercompany Transactions, the payment of such Intercompany Claims and such other related

actions are RQ WKH VDPH WHUPV DV DQG PDWHULDOO\ FRQVLVWHQW ZLWK WKH 'HEWRUV¶ RSHUDWLRQ RI WKH

business in the ordinary course during the prepetition period. The Debtors shall maintain accurate,

current, and detailed records of all transfers, including Intercompany Transactions and the payment

of Intercompany Claims, so that all transactions may be readily ascertained, traced, recorded

properly on applicable intercompany accounts, and distinguished between prepetition and

postpetition transactions. The Debtors shall make such records available upon request by the U.S.

Trustee, the DIP Lender, or any statutory committee appointed in these chapter 11 cases.

        20.     The Debtors shall provide reasonable notice to the U.S. Trustee, counsel to the DIP

Lender, and any statutory committee appointed in the chapter 11 cases of material changes to the

Cash Management System and procedures.

        21.     Pursuant to section 503(b)(1) of the Bankruptcy Code, all postpetition payments on

account of an Intercompany Transaction made by a Debtor to another Debtor, shall, in each case,

be accorded administrative expense status subject and junior to the carve out and the claims in

connection with the debtor-in-possession financing facility and in accordance with the DIP Orders

(as defined below).

        22.     Nothing in this Interim Order authorizes the Debtors to accelerate any payments

not otherwise due prior to the date of the Final Hearing.




                                                     9
   Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 10 of 15



       23.     This Interim Order permits the use of cash only to the extent authorized under this

&RXUW¶V DSSOLFDEOH RUGHUV DXWKRUL]LQJ GHEWRU-in-possession financing, including the Budget (as

GHILQHGWKHUHLQ  WKH³DIP Orders´ ,QWKHHYHQWRIDQ\LQFRQVLVWHncy between this Interim Order

and the DIP Orders, the DIP Orders shall control.

       24.     Notwithstanding the relief granted in this Interim Order and any actions taken

pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the

amount of, basis for, or validity of any claim against a Debtor entity under the Bankruptcy Code

RURWKHUDSSOLFDEOHQRQEDQNUXSWF\ODZ E DZDLYHURIWKH'HEWRUV¶RUDQ\RWKHUSDUW\LQLQWHUHVW¶V

right to dispute any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an

implication or admission that any particular claim is of a type specified or defined in the Motion

or any order granting the relief requested by the Motion or a finding that any particular claim is an

administrative expense claim or other priority claim; (e) a request or authorization to assume,

adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code;

(f) a ZDLYHU RU OLPLWDWLRQ RI WKH 'HEWRUV¶ RU DQ\ RWKHU SDUW\ LQ LQWHUHVW¶V ULJKWV XQGHU

the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors that any liens

(contractual, common law, statutory, or otherwise) that may be satisfied pursuant to the relief

requested in the Motion are valid, and the rights of all parties in interest are expressly reserved to

contest the extent, validity, or perfection or seek avoidance of all such liens.

       25.     Nothing contained in the Motion or this Interim Order, nor any action taken by the

Debtors pursuant to this Interim Order, shall be (a) deemed a waiver of the rights of any Debtor or

other party-in-interest to dispute the amount of, basis for, validity, or treatment of any

Intercompany Claim or the allocation of expenses or other costs between Debtor entities or

(b) construed to (i) create or perfect, in favor of any person or entity, any interest in cash of a




                                                  10
   Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 11 of 15



Debtor that did not exist as of the Petition Date or (ii) alter or impair the validity, priority,

enforceability, or perfection of any security interest or lien, in favor of any person or entity, that

existed as of the Petition Date.

       26.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       27.     As soon as practicable after entry of this Interim Order, the Debtors shall serve a

copy of this Interim Order on each Cash Management Bank.

       28.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

Order are immediately effective and enforceable upon its entry.

       29.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order in accordance with the Motion.

       30.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Interim Order.

 Houston, Texas
 Dated:Signed: June 08,
        ___________,    2021.
                     2021

                                                     ____________________________________
                                                    UNITED  STATES BANKRUPTCY JUDGE
                                                      DAVID R. JONES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 11
                   Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 12 of 15
                                                              United States Bankruptcy Court
                                                                Southern District of Texas
In re:                                                                                                                 Case No. 21-31861-drj
Katerra, Inc.                                                                                                          Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0541-4                                                  User: aalo                                                                  Page 1 of 4
Date Rcvd: Jun 09, 2021                                               Form ID: pdf002                                                           Total Noticed: 11
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 11, 2021:
Recip ID                 Recipient Name and Address
db                     + Katerra, Inc., 9305 East Via de Ventura, Scottsdale, AZ 85258-3597
cr                     + American Guarantee and Liability Insurance Company, c/o Watt, Tieder, Hoffar & Fitzgerald LL, 1765 Greensboro Station Place, Suite
                         1000, McLean, VA 22102-3468
cr                     + Colonial American Casualty and Surety Company, c/o Watt, Tieder, Hoffar & Fitzgerlad LL, 1765 Greensboro Station Place, Suite 1000,
                         McLean, VA 22102-3468
cr                     + Dallas County, c/o Elizabeth Weller, 2777 N. Stemmons Freeway, Suite 1000, Dallas, TX 75207 UNITED STATES 75207-2328
cr                     + Fidelity and Deposit Company of Maryland, c/o Watt, Tieder, Hoffar & Fitzgerald LL, 1765 Greensboro Station Place, Suite 1000,
                         McLean, VA 22102-3468
cr                       Mark Alan Rogers, Sr, 12504 Ann Lane, Houston, TX 77064
op                     + Prime Clerk LLC, Prime Clerk LLC, One Grand Central Place, 60 E 42nd St, Suite 1440 New York, NY 10165-1446
cr                     + Zurich American Insurance Company, c/o Watt, Tieder, Hoffar & Fiztgerald, 1765 GREENSBORO STATION PLACE, Suite 1000,
                         MCLEAN, VA 22102-3468
cr                     + Zurich Insurance Company Ltd., c/o Watt, Tieder, Hoffar & Fitzgerald LL, 1765 Greensboro Station Place, Suite 1000, McLean, VA
                         22102-3468
cr                     + Zurich Insurance Group Ltd., c/o Watt, Tieder, Hoffar & Fitzgerald LL, 1765 Greensboro Station Place, Suite 1000, McLean, VA
                         22102-3468

TOTAL: 10

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
cr                     + Email/PDF: rmscedi@recoverycorp.com
                                                                                        Jun 09 2021 20:36:22      PRA Receivables Management, LLC, PO Box
                                                                                                                  41021, Norfolk, VA 23541-1021

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             2399 Midway LP
cr                             BSREP II Wellmont East Urban Renewal, LLC
cr                             BSREP II Wellmont Midtown Garage I, LLC
cr                             BSREP II Wellmont West Urban Renewal, LLC
cr                             Benjamin Harrison Urban Renewal, LLC
cr                             Bolos and Associates, L.L.C.
cr                             Harrison Building Four Urban Renewal, LLC
cr                             Liberty Mutual Insurance Company
intp                           SoftBank
cr                             The Kind Project Investors, LP
cr                             Wells Fargo Bank, N.A.

TOTAL: 11 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
                     Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 13 of 15
District/off: 0541-4                                              User: aalo                                                             Page 2 of 4
Date Rcvd: Jun 09, 2021                                           Form ID: pdf002                                                      Total Noticed: 11

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 11, 2021                                        Signature:          /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 9, 2021 at the address(es) listed below:
Name                             Email Address
Alfredo R Perez
                                 on behalf of Interested Party SoftBank alfredo.perez@weil.com
                                 alfredo-perez-1218@ecf.pacerpro.com;brenda.funk@weil.com,erin.choi@weil.com;clifford.carlson@weil.com;justin.pitcher@we
                                 il.com;rene.olvera@weil.com;christopher.jalomo@weil.com;erin.choi@weil.com;jake.rutherford@

Cameron A. Secord
                                 on behalf of Debtor Skyview Concrete LLC csecord@jw.com sdueitt@jw.com;kgradney@jw.com;dtrevino@jw.com

Cameron A. Secord
                                 on behalf of Debtor Roots Software LLC csecord@jw.com, sdueitt@jw.com;kgradney@jw.com;dtrevino@jw.com

Cameron A. Secord
                                 on behalf of Debtor Valpico Glenbriar Apartments LLC csecord@jw.com sdueitt@jw.com;kgradney@jw.com;dtrevino@jw.com

Cameron A. Secord
                                 on behalf of Debtor WM Aviation LLC csecord@jw.com, sdueitt@jw.com;kgradney@jw.com;dtrevino@jw.com

Cameron A. Secord
                                 on behalf of Debtor Perimeter Building Services LLC csecord@jw.com sdueitt@jw.com;kgradney@jw.com;dtrevino@jw.com

Cameron A. Secord
                                 on behalf of Debtor UEB Builders Inc. csecord@jw.com, sdueitt@jw.com;kgradney@jw.com;dtrevino@jw.com

Charles Bedford Hampton
                                 on behalf of Creditor Wells Fargo Bank N.A. champton@mcguirewoods.com

Genevieve Marie Graham
                                 on behalf of Debtor Katerra Pearson Ranch Investment LLC ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                                 on behalf of Debtor Katerra Construction LLC ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                                 on behalf of Debtor Katerra Architecture LLC ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                                 on behalf of Debtor Katerra RO2 Knipe Village Investment LLC ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                                 on behalf of Debtor Katerra Pegasus RiNo Investment LLC ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

Genevieve Marie Graham
                                 on behalf of Debtor Katerra Engineering LLC ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

H Elizabeth Weller
                                 on behalf of Creditor Dallas County dallas.bankruptcy@lgbs.com dora.casiano-perez@lgbs.com

Hector Duran, Jr
                                 on behalf of U.S. Trustee US Trustee Hector.Duran.Jr@usdoj.gov

Jana Smith Whitworth
                                 on behalf of U.S. Trustee US Trustee jana.whitworth@usdoj.gov

Jennifer F Wertz
                                 on behalf of Debtor Construction Assurance Ltd. jwertz@jw.com kgradney@jw.com

Jennifer F Wertz
                                 on behalf of Debtor Bristlecone 28th Ave LLC jwertz@jw.com, kgradney@jw.com
                    Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 14 of 15
District/off: 0541-4                                         User: aalo                                                           Page 3 of 4
Date Rcvd: Jun 09, 2021                                      Form ID: pdf002                                                    Total Noticed: 11
Jennifer F Wertz
                            on behalf of Debtor AlgoSquare Inc. jwertz@jw.com kgradney@jw.com

Jennifer F Wertz
                            on behalf of Debtor Bristlecone Residential LLC jwertz@jw.com, kgradney@jw.com

Jennifer F Wertz
                            on behalf of Debtor Dangoo Electronics (USA) Co. Ltd. jwertz@jw.com kgradney@jw.com

Jennifer F Wertz
                            on behalf of Debtor Katerra Inc. jwertz@jw.com, kgradney@jw.com

Jennifer F Wertz
                            on behalf of Debtor Apollo Technologies Inc. jwertz@jw.com, kgradney@jw.com

Jennifer L. Kneeland
                            on behalf of Creditor Zurich Insurance Company Ltd. jkneeland@watttieder.com shope@watttieder.com

Jennifer L. Kneeland
                            on behalf of Creditor Zurich Insurance Group Ltd. jkneeland@watttieder.com shope@watttieder.com

Jennifer L. Kneeland
                            on behalf of Creditor Colonial American Casualty and Surety Company jkneeland@watttieder.com shope@watttieder.com

Jennifer L. Kneeland
                            on behalf of Creditor Fidelity and Deposit Company of Maryland jkneeland@watttieder.com shope@watttieder.com

Jennifer L. Kneeland
                            on behalf of Creditor American Guarantee and Liability Insurance Company jkneeland@watttieder.com shope@watttieder.com

Jennifer L. Kneeland
                            on behalf of Creditor Zurich American Insurance Company jkneeland@watttieder.com shope@watttieder.com

John Machir Stull
                            on behalf of Debtor Edge @ LoHi LLC mstull@jw.com, lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                            on behalf of Debtor Katerra Affordable Housing LLC mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                            on behalf of Debtor Hillsboro 2 Project LLC mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                            on behalf of Debtor Hillsboro 2 Project MM LLC mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                            on behalf of Debtor Hillsboro 1 Project LLC mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

John Machir Stull
                            on behalf of Debtor Hillsboro 1 Project MM LLC mstull@jw.com lwilliams@jw.com;kgradney@jw.com;dtrevino@jw.com

Lawrence J Hilton
                            on behalf of Creditor Bolos and Associates L.L.C. lhilton@onellp.com

Lawrence J Hilton
                            on behalf of Creditor 2399 Midway LP lhilton@onellp.com

Lawrence J Hilton
                            on behalf of Creditor Mark Alan Rogers Sr lhilton@onellp.com

Marguerite Lee DeVoll
                            on behalf of Creditor Zurich Insurance Company Ltd. mdevoll@watttieder.com
                            zabrams@watttieder.com;darrell.leonard@zurichna.com

Marguerite Lee DeVoll
                            on behalf of Creditor Colonial American Casualty and Surety Company mdevoll@watttieder.com
                            zabrams@watttieder.com;darrell.leonard@zurichna.com

Marguerite Lee DeVoll
                            on behalf of Creditor Zurich American Insurance Company mdevoll@watttieder.com
                            zabrams@watttieder.com;darrell.leonard@zurichna.com

Marguerite Lee DeVoll
                            on behalf of Creditor Zurich Insurance Group Ltd. mdevoll@watttieder.com
                            zabrams@watttieder.com;darrell.leonard@zurichna.com

Marguerite Lee DeVoll
                            on behalf of Creditor Fidelity and Deposit Company of Maryland mdevoll@watttieder.com
                            zabrams@watttieder.com;darrell.leonard@zurichna.com

Marguerite Lee DeVoll
                            on behalf of Creditor American Guarantee and Liability Insurance Company mdevoll@watttieder.com
                            zabrams@watttieder.com;darrell.leonard@zurichna.com
                  Case 21-31861 Document 158 Filed in TXSB on 06/11/21 Page 15 of 15
District/off: 0541-4                                      User: aalo                                                          Page 4 of 4
Date Rcvd: Jun 09, 2021                                   Form ID: pdf002                                                   Total Noticed: 11
Matthew D Cavenaugh
                          on behalf of Debtor CAPGro Construction Management LLC mcavenaugh@jw.com, kgradney@jw.com;dtrevino@jw.com

Matthew D Cavenaugh
                          on behalf of Debtor Katerra Inc. mcavenaugh@jw.com, kgradney@jw.com;dtrevino@jw.com

Michael Edward Collins
                          on behalf of Creditor Liberty Mutual Insurance Company mcollins@manierherod.com rmiller@manierherod.com

Mike F Pipkin
                          on behalf of Creditor BSREP II Wellmont East Urban Renewal LLC mpipkin@weinrad.com, scollins@weinrad.com

Mike F Pipkin
                          on behalf of Creditor BSREP II Wellmont West Urban Renewal LLC mpipkin@weinrad.com, scollins@weinrad.com

Mike F Pipkin
                          on behalf of Creditor Benjamin Harrison Urban Renewal LLC mpipkin@weinrad.com, scollins@weinrad.com

Mike F Pipkin
                          on behalf of Creditor Harrison Building Four Urban Renewal LLC mpipkin@weinrad.com, scollins@weinrad.com

Mike F Pipkin
                          on behalf of Creditor BSREP II Wellmont Midtown Garage I LLC mpipkin@weinrad.com, scollins@weinrad.com

Paul Pascuzzi
                          on behalf of Creditor The Kind Project Investors LP ppascuzzi@ffwplaw.com, docket@ffwplaw.com

US Trustee
                          USTPRegion07.HU.ECF@USDOJ.GOV

Vienna Flores Anaya
                          on behalf of Debtor Katerra XSC Houston Investment LLC vanaya@jw.com kgradney@jw.com

Vienna Flores Anaya
                          on behalf of Debtor Kirkland 1 Project LLC vanaya@jw.com kgradney@jw.com

Vienna Flores Anaya
                          on behalf of Debtor Lord Aeck & Sargent, Inc. vanaya@jw.com, kgradney@jw.com

Vienna Flores Anaya
                          on behalf of Debtor Kirkland 2 Project LLC vanaya@jw.com kgradney@jw.com

Vienna Flores Anaya
                          on behalf of Debtor Kirkland 2 Project MM LLC vanaya@jw.com kgradney@jw.com

Vienna Flores Anaya
                          on behalf of Debtor Kirkland 1 Project MM LLC vanaya@jw.com kgradney@jw.com


TOTAL: 61
